Case 0:17-cv-60731-KAM Document 15 Entered on FLSD Docket 11/20/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 17-60731-CIV-MARRA

  GORSS MOTELS, INC., a
  Connecticut corporation, individually,
  and as the representative of a class
  of similarly situated persons,

                  Plaintiff,

  vs.

  FREE RX SAVER, INC.,
  a Florida corporation, and
  JOHN DOES 1-5,

              Defendants.
  ____________________________/

                                     ORDER CLOSING CASE

           THIS CAUSE is before the Court upon the Joint Stipulation of Voluntary Dismissal [DE

  14]. This type of dismissal is self-executing. Upon the filing of such a dismissal, the Court is

  divested of jurisdiction. Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir.

  2012).

           Accordingly, it is hereby ORDERED AND ADJUDGED that the CLERK shall

  CLOSE this case. All PENDING MOTIONS are DENIED AS MOOT.

           DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 20th day of November, 2018.

                                                       ________________________
                                                       KENNETH A. MARRA
                                                       United States District Judge
Case 0:17-cv-60731-KAM Document 15 Entered on FLSD Docket 11/20/2018 Page 2 of 2
